Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, doesn’t teach or suggest: 
“stochastically invalidate a portion of each dimension of the input according to the degree of usefulness . . . wherein the at least one processor invalidates a portion of each dimension of the input by judging the index value which indicates the degree of usefulness, with reference to a threshold value stochastically determined based on a probability distribution function of the index value” as recited in claim 1; and 
“an input invalidation step, in which a portion of each dimension of the input is stochastically invalidated according to the degree of usefulness calculated in the usefulness degree calculation step . . . wherein a portion of each dimension of the input is invalidated by judging the index value which indicates the degree of usefulness, with reference to a threshold value stochastically determined based on a probability distribution function of the index value” as recited in claim 7. 
Claim 3, 4, and 6 depend from claim 1 and are considered allowable for at least the reasons given above for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123